UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
CASE NO. 1:19-po-00016

Vv.
MOTION TO DISMISS

ROBERT W. PHILLIPS,
Defendant. :

 

 

The United States moves to dismiss the above-captioned case.
Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

S/ Kelly K, Rossi
KELLY K. ROSS]

Special Assistant United States Attorney
221 East Fourth Street, Suite 400
Cincinnati, Ohio 45202

Office: (513) 684-7114
Kelly.Rossi@usdoj.gov

Sr ee ee ee
